IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 38593

STATE OF IDAHO,                                   )     2011 Unpublished Opinion No. 735
                                                  )
       Plaintiff-Respondent,                      )     Filed: December 7, 2011
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
ESEQUIEL CORONA,                                  )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael R. McLaughlin, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Molly J. Huskey, State Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Esequiel Corona pled guilty to aggravated assault. Idaho Code §§ 18-903(b), 18-907(b),
18-204 . The district court sentenced Corona to a unified sentence of five years with one year
determinate to be served consecutive to any other sentence already imposed. Corona filed an
Idaho Criminal Rule 35 motion, which the district court denied. Corona appeals asserting that
the district court abused its discretion by denying his I.C.R. 35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the



                                                 1
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new information in support of Corona’s
Rule 35 motion was presented, review of the sentence by this Court is precluded. For the
foregoing reasons, the district court’s order denying Corona’s Rule 35 motion is affirmed.




                                                2